 

FS Investment Corporation IV [fsiciv-8k_011916.htm]

Exhibit 10.4

 

Execution Copy

 

GUARANTEE, dated as of January 19, 2016, by FS INVESTMENT CORPORATION IV, a
corporation organized under the laws of the State of Maryland (the Guarantor),
in favor of CITIBANK, N.A. (the Beneficiary).

 

CHELTENHAM FUNDING LLC, a limited liability company formed under the laws of the
State of Delaware (the Obligor), and the Beneficiary are parties to an ISDA 2002
Master Agreement dated as of January 19, 2016 (as modified and supplemented and
in effect from time to time, including by all Confirmations evidencing
Transactions entered into thereunder, the Master Agreement). Terms used but not
defined herein have the respective meanings given to such terms in the Master
Agreement.

 

In order to induce the Beneficiary to enter into one or more Transactions with
the Obligor under the Master Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged by
the Guarantor, the Guarantor hereby agrees as follows:

 

Guarantee

 

1.           The Guarantor hereby guarantees to the Beneficiary the prompt
payment or delivery when expressed to be due (whether when stated to become due,
upon early termination or otherwise) of all amounts from time to time owing to
the Beneficiary by the Obligor under the Master Agreement and in respect of each
Transaction (including, without limitation, any interest payable thereon to the
extent provided in the Master Agreement), in each case strictly in accordance
with the terms of the Master Agreement (such obligations, collectively, the
Guaranteed Obligations). If on or after any date when payment or delivery of the
Guaranteed Obligations is due any corporate officer of the Guarantor obtains
actual knowledge, or receives written notice from the Beneficiary, that such
payment or delivery was not made when due, the Guarantor shall make such payment
or delivery to the Beneficiary strictly in accordance with the terms of the
Guaranteed Obligations.

 

Obligations Unconditional; Etc.

 

Obligations Unconditional

 

2.(a)The obligations of the Guarantor hereunder are absolute and unconditional,
irrespective of the value, genuineness, validity, regularity or enforceability
of the obligations of the Obligor under the Master Agreement or any other
agreement or instrument referred to therein and, to the fullest extent permitted
by applicable law, irrespective of any other circumstance whatsoever that might
otherwise constitute a legal or equitable discharge or defense of a surety or
guarantor in its capacity as such. Without limiting the generality of the
foregoing, the occurrence of one or more of the following shall not (x) preclude
the exercise by the Beneficiary of any right, remedy or power hereunder or (y)
alter or impair the liability of the Guarantor hereunder, which will remain
absolute and unconditional as described above:

 



 

 

 

(i)at any time or from time to time, without notice to the Guarantor, the time
for any performance of or compliance with any of the Guaranteed Obligations
shall be extended, waived or renewed, or the Obligor shall be released from any
of the Guaranteed Obligations, or any of the Guaranteed Obligations shall be
subordinated in right of payment to any other liability of the Obligor;

 

(ii)any of the acts mentioned in the Master Agreement or any other agreement or
instrument referred to therein or otherwise in connection with the Guaranteed
Obligations shall be done or omitted;

 

(iii)any of the Guaranteed Obligations shall become due prior to their stated
maturity (whether upon early termination or otherwise), or any of the Guaranteed
Obligations shall be amended or otherwise modified in any respect, or any right
under the Master Agreement or any other agreement or instrument referred to
therein shall be amended or otherwise modified in any respect (other than any
amendment or other modification of this Guarantee not consented to by the
Guarantor), or any other guarantee of any of the Guaranteed Obligations or any
security therefor shall be released, substituted or exchanged in whole or in
part or otherwise dealt with;

 

(iv)any lien or security interest granted to, or in favor of, the Beneficiary as
security for any of the Guaranteed Obligations shall fail to be perfected;

 

(v)the occurrence of any Event of Default, Potential Event of Default or
Termination Event (or of any similar event with respect to any agreement or
instrument referred to in the Master Agreement);

 

(vi)the existence of any proceedings of the type described in Section 5(a)(vii)
of the Master Agreement with respect to the Obligor or any other guarantor of or
obligor on any of the Guaranteed Obligations; or the Master Agreement or any
agreement or instrument referred to in the Master Agreement shall be rejected by
any administrator, provisional liquidator, conservator, receiver, trustee,
custodian or other similar official for the Obligor or for all or substantially
all its assets in any such proceedings;

 

(vii)any delay, failure or inability of the Obligor or any other guarantor or
obligor in respect of any of the Guaranteed Obligations to perform, willful or
otherwise, any provision of the Master Agreement or any agreement or instrument
referred to therein or otherwise in connection with the Guaranteed Obligations;

 

(viii)the failure or breach of any representation or warranty (whether written
or oral) made by the Obligor or any other person or entity in the Master

 



Page 2

 

 

Agreement or any agreement or instrument referred to therein or otherwise in
connection with the Guaranteed Obligations (excluding any such representation or
warranty made by the Beneficiary); or any event or circumstance constituting
fraud in the inducement or any other similar event or circumstance;

 

(ix)any action or failure to act by the Beneficiary that adversely affects the
Guarantor’s right of subrogation arising by reason of any performance by the
Guarantor of this Guarantee;

 

(x)any suit or other action brought by, or any judgment in favor of, any
beneficiaries or creditors of, the Obligor or any other person or entity for any
reason whatsoever, including any suit or action in any way disaffirming,
repudiating, rejecting or otherwise calling into question any issue, matter or
thing in respect of the Master Agreement or any agreement or instrument referred
to therein or otherwise in connection with the Guaranteed Obligations;

 

(xi)any lack or limitation of status or of power, incapacity or disability of
the Obligor or any other guarantor or obligor in respect of any of the
Guaranteed Obligations; or

 

(xii)any change in the laws, rules or regulations of any jurisdiction, or any
present or future action or order of any governmental authority, amending,
varying or otherwise affecting any of the Guaranteed Obligations or the
obligations of any other guarantor or obligor in respect of any of the
Guaranteed Obligations, including any thereof affecting the validity or
enforceability of any of the Guaranteed Obligations or the obligations of any
other guarantor or obligor in respect of any of the Guaranteed Obligations or
the currency in which the Guaranteed Obligations are denominated or payable.

 

Guarantee of Payment and Not Collection

 

(b)The Guarantor hereby expressly waives any requirement that the Beneficiary
exhaust any right, power or remedy or proceed against the Obligor under the
Master Agreement or any other agreement or instrument referred to therein, or
against any other person or entity under any other guarantee of, or security
for, any of the Guaranteed Obligations, it being agreed that this Guarantee is a
guarantee of payment and not of collection.

 

Certain Waivers

 

(c)The Guarantor hereby expressly waives notice of acceptance of this Guarantee
and of the Beneficiary entering into any Transaction and also expressly waives
diligence, presentment, demand of payment, protest and notice of dishonor.

 



Page 3

 

 

Suborogation

 

(d)The Guarantor hereby agrees that, until the payment and satisfaction in full
of all Guaranteed Obligations and the termination of all outstanding
Transactions, the Guarantor will not exercise any right or remedy (including,
without limitation, the filing of any proof of claim in competition with the
Beneficiary in any proceedings of the type described in Section 5(a)(vii) of the
Master Agreement with respect to the Obligor) against the Obligor or any other
guarantor of any of the Guaranteed Obligations or any security therefor arising
by reason of any performance by the Guarantor of its obligations under Section
1, whether by subrogation or otherwise. In the event that, prior to the payment
and satisfaction in full of all Guaranteed Obligations and the termination of
all outstanding Transactions, any amount is received by the Guarantor from the
Obligor in respect of the performance by the Guarantor of its obligations under
Section 1, whether by subrogation or otherwise, the Guarantor will promptly
following receipt thereof pay such amount to the Beneficiary for application to
any Guaranteed Obligations owing to the Beneficiary, whether matured or
unmatured.

 

Reinstatement

 

(e)The obligations of the Guarantor under this Guarantee will be automatically
reinstated if and to the extent that for any reason any payment or delivery by
or on behalf of the Obligor in respect of the Guaranteed Obligations is
rescinded or must be otherwise restored by any holder of any of the Guaranteed
Obligations, whether as a result of any proceedings in bankruptcy or
reorganization or otherwise, all as though such payment or delivery had not been
made.

 

Set-Off

 

(f)Any amount that the Guarantor is obligated to pay or deliver under this
Guarantee shall be paid or delivered without set-off, deduction or counterclaim;
provided that nothing herein shall limit the ability of the Guarantor to assert
any right of set-off, deduction or counterclaim (i) that the Guarantor is
entitled to assert under applicable law or (ii) that the Obligor or any
Affiliate of the Obligor is entitled to assert under the provisions of the
Master Agreement. In addition, to the extent the Master Agreement contains
provisions that expressly permit the Beneficiary to exercise a right of set-off
against the Obligor or any Affiliate of the Obligor with respect to amounts
owing under the Master Agreement, the Guarantor hereby agrees to be bound by
such provisions.

 

Liability of the Guarantor in respect of Successor or Transferee

 

(g)In the event that the Obligor shall consolidate or amalgamate with, or merge
with or into, or transfer all or substantially all its assets to, another
entity, the Guarantor will, unless the Beneficiary shall otherwise consent in
writing, continue to be obligated hereunder in respect of the Guaranteed
Obligations, whether or not

 



Page 4

 

 

the Guaranteed Obligations are assumed by such entity, and each reference herein
to the Obligor shall thereafter instead be a reference to such entity. In the
event that the Obligor shall transfer any obligation of the Obligor under the
Master Agreement to any Affiliate of the Obligor that is incorporated in a
jurisdiction within the United States of America, the Guarantor will, unless the
Beneficiary shall otherwise consent in writing, continue to be obligated
hereunder in respect of the Guaranteed Obligations, and each reference herein to
the Obligor shall, with respect to the obligations so transferred, thereafter
instead be a reference to such Affiliate.

 

Taxes

 

No Deduction or Withholding Except as Required by Law

 

3.(a)All payments under this Guarantee will be made without any deduction or
withholding for or on account of any Tax unless such deduction or withholding is
required by any applicable law, as modified by the practice of any relevant
governmental revenue authority, then in effect.

 

Notice; Payment; Additional Amounts

 

(b)If the Guarantor is so required to deduct or withhold, then the Guarantor
will: (i) promptly notify the Beneficiary of such requirement; (ii) pay to the
relevant authorities the full amount required to be deducted or withheld
(including the full amount required to be deducted or withheld from any
additional amount paid under Section 3(b)(iv) of this Guarantee) promptly upon
the earlier of determining that such deduction or withholding is required or
receiving notice that such amount has been assessed against the Beneficiary, and
in any event before penalties attach thereto or interest accrues thereon; (iii)
promptly forward to the Beneficiary an official receipt (or a certified copy),
or other documentation reasonably acceptable to the Beneficiary, evidencing such
payment to such authorities; and (iv) pay to the Beneficiary, in addition to the
payment to which the Beneficiary is otherwise entitled under this Guarantee,
such additional amount as is necessary to ensure that the net amount actually
received by the Beneficiary (free and clear of any Indemnifiable Taxes, whether
assessed against the Guarantor or the Beneficiary) will equal the full amount
the Beneficiary would have received had no such deduction or withholding been
required.

 

Limitations on Payment of Additional Amounts

 

(c)The Guarantor will not be required to pay any additional amount to the
Beneficiary under Section 3(b)(iv) of this Guarantee to the extent that (i) the
Obligor would not be required to pay such additional amount to the Beneficiary
pursuant to Section 2(d)(i)(4) of the Master Agreement had the payment in
respect of which such deduction or withholding is or was required been made by
the Obligor instead of the Guarantor or (ii) such additional amount would not be

 



Page 5

 

 

required to be paid but for the failure by the Beneficiary to furnish any form,
document or certificate that may be required or reasonably requested by the
Guarantor in order to allow the Guarantor to make a payment under this
Guarantee, or to allow the Guarantor to make a payment under or in respect of
the Master Agreement or any Transaction on behalf of the Obligor, without any
deduction or withholding for or on account of any Tax or with such deduction or
withholding at a reduced rate (so long as the completion, execution or
submission of such form, document or certificate would not materially prejudice
the legal or commercial position of the Beneficiary).

 

Liability of the Beneficiary

 

(d)If: (i) the Guarantor is required by any applicable law, as modified by the
practice of any relevant governmental revenue authority, to make any deduction
or withholding in respect of which the Guarantor would not be required to pay an
additional amount to the Beneficiary under Section 3(b)(iv) of this Guarantee;
(ii) the Guarantor does not so deduct or withhold; and (iii) a liability
resulting from such Tax is assessed directly against the Guarantor, then, except
to the extent the Beneficiary has satisfied or then satisfies the liability
resulting from such Tax, the Beneficiary, by its acceptance of this Guarantee,
shall be deemed to have agreed to promptly pay to the Guarantor the amount of
such liability (including any related liability for interest or penalties).

 

Representations

 

4.           The Guarantor hereby represents to the Beneficiary (which
representations will be deemed to be repeated by the Guarantor on each date on
which a Transaction is entered into) that:

 

Status

 

(a)It is a corporation duly organized, validly existing and in good standing
under the laws of the State of Maryland.

 

Powers

 

(b)It has the power to execute and deliver this Guarantee and to perform its
obligations under this Guarantee and has taken all necessary action to authorize
such execution, delivery and performance.

 

No Violation or Conflict

 

(c)Such execution, delivery and performance do not violate or conflict with any
law applicable to it, any provision of its constitutional documents, any order
or judgment of any court or other agency of government applicable to it or any
of its assets or any contractual restriction binding on or affecting it or any
of its assets.

 



Page 6

 

 

Consents

 

(d)All governmental and other consents that are required to have been obtained
by it with respect to the execution, delivery and performance of this Guarantee
have been obtained and are in full force and effect and all conditions of any
such consents have been complied with.

 

Obligations Binding

 

(e)This Guarantee constitutes its legal, valid and binding obligation,
enforceable against the Guarantor in accordance with its terms (subject to
applicable bankruptcy, reorganization, insolvency, moratorium or similar laws
affecting creditors’ rights generally and subject, as to enforceability, to
equitable principles of general application (regardless of whether enforcement
is sought in a proceeding in equity or at law)).

 

Absence of Litigation

 

(f)There is not pending or, to its knowledge, threatened against the Guarantor,
or against any entity controlled, directly or indirectly, by the Guarantor, any
entity that controls, directly or indirectly, the Guarantor or any entity
directly or indirectly under common control with the Guarantor, any action, suit
or proceeding at law or in equity or before any court, tribunal, governmental
body, agency or official or any arbitrator that is likely to affect the
legality, validity or enforceability against it of this Guarantee or its ability
to perform its obligations under this Guarantee.

 

Absence of Certain Events; Status as Credit Support Document

 

(g)No Event of Default or Potential Event of Default or, to its knowledge,
Termination Event with respect to the Obligor would occur as a result of its
entering into or performing its obligations under this Guarantee, and this
Guarantee constitutes a Credit Support Document with respect to the Obligor
under the Master Agreement.

 

Benefit of Guarantee; Transfer

 

5.           This Guarantee shall inure to the benefit of the Beneficiary and
its successors. Neither this Guarantee nor any interest or obligation in or
under this Guarantee may be transferred (whether by way of security or
otherwise) by the Guarantor or the Beneficiary without the prior written consent
of the other; provided that the Beneficiary may, without the consent of the
Guarantor, transfer its interest in this Guarantee to any person or entity to
which any interest or obligation in or under the Master Agreement or any
Transaction is transferred in a manner that is not inconsistent with the Master
Agreement. Any purported transfer that is not in compliance with this Section
will be void.

 



Page 7

 

 

Contractual Currency

 

6.           The provisions in the Master Agreement relating to payments and
judgments in the Contractual Currency (as defined in, or for purposes of, the
Master Agreement) shall apply to all payments by the Guarantor under this
Guarantee as though such provisions were set forth in full in this Guarantee,
except that references in such provisions to the Master Agreement and the
Obligor shall be deemed to be references, respectively, to this Guarantee and
the Guarantor.

 

Amendments; Etc.

 

Amendments

 

7.(a)No amendment, modification or waiver in respect of this Guarantee will be
effective unless in writing and executed by each of the Guarantor and the
Beneficiary.

 

Survival of Obligations

 

(b)Subject to Section 9, the obligations of the Guarantor under this Guarantee
will survive the termination of any Transaction.

 

No Waiver of Rights

 

(c)A failure or delay in exercising any right, power or privilege in respect of
this Guarantee will not be presumed to operate as a waiver, and a single or
partial exercise of any right, power or privilege will not be presumed to
preclude any subsequent or further exercise, of that right, power or privilege
or the exercise of any other right, power or privilege. The remedies provided
herein, in the Master Agreement and in any other agreement or instrument
referred to therein are cumulative, are not exclusive of any remedies provided
by law and may be exercised by the Beneficiary from time to time.

 

Headings

 

(d)The headings used in this Guarantee are for convenience of reference only and
are not to affect the construction of or to be taken into consideration in
interpreting this Guarantee.

 

Expenses

 

8.           If the Guarantor defaults in the performance of any of its
obligations to the Beneficiary under this Guarantee, the Guarantor will, on
demand, indemnify and hold harmless the Beneficiary for and against all
reasonable out-of-pocket expenses, including reasonable legal fees, incurred by
the Beneficiary by reason of the enforcement and protection of its rights under
this Guarantee, including, but not limited to, costs of collection.

 



Page 8

 

 

Termination

 

9.           This Guarantee is a continuing and irrevocable guarantee, and will
apply to all Guaranteed Obligations whenever arising; provided that the
Guarantor’s obligations under this Guarantee shall, so long as no Event of
Default in relation to the Obligor as Defaulting Party under the Master
Agreement has occurred and is then continuing and no Early Termination Date has
been designated by the Beneficiary under the Master Agreement, automatically
(and without any further action by the Beneficiary) terminate on the Portfolio
Criteria Satisfaction Date.

 

Notices

 

Effectiveness

 

10.(a)Any notice or other communication in respect of this Guarantee may be
given to the Guarantor to the address or number set forth beneath its signature
to this Guarantee in any manner set forth below and will be deemed effective as
indicated:

 

(i)if in writing and delivered in person or by courier, on the date it is
delivered;

 

(ii)if sent by facsimile transmission, on the date that transmission is received
by a responsible employee of the recipient in legible form (it being agreed that
the burden of proving receipt will be on the sender and will not be met by a
transmission report generated by the sender’s facsimile machine); or

 

(iii)if sent by certified or registered mail (airmail, if overseas) or the
equivalent (return receipt requested), on the date that mail is delivered or its
delivery is attempted.

 

unless the date of that delivery (or attempted delivery) or that receipt, as
applicable, is not a Business Day or that communication is delivered (or
attempted) or received, as applicable, after the close of business on a Business
Day, in which case that communication shall be deemed given and effective on the
first following day that is a Business Day.

 

Change of Addresses

 

(b)The Guarantor may by notice to the Beneficiary change the address or telex
number at which notices or other communications are to be given to the
Guarantor.

 

Business Day

 

(c)As used in this Guarantee, Business Day means a day on which commercial banks
are open for business (including dealings in foreign exchange and foreign

 



Page 9

 

 

currency deposits) in New York City and in Philadelphia and, in relation to any
payment hereunder, in the place where the account to which a payment is to be
made is located and, if different, in the principal financial center, if any, of
the currency of payment.

 

Governing Law; Jurisdiction; Service of Process

 

Governing Law

 

11.(a)This Guarantee shall be construed in accordance with, and this Guarantee
and all matters arising out of or relating in any way whatsoever to this
Guarantee (whether in contract, tort or otherwise) shall be governed by, the law
of the State of New York.

 

Jurisdiction

 

(b)With respect to any suit, action or proceedings relating to this Guarantee
(Proceedings), the Guarantor irrevocably:

 

(i)submits to the non-exclusive jurisdiction of the courts of the State of New
York and the United States District Court located in the Borough of Manhattan in
New York City; and

 

(ii)waives any objection which it may have at any time to the laying of venue of
any Proceedings brought in any such court, waives any claim that such
Proceedings have been brought in an inconvenient forum and further waives the
right to object, with respect to such Proceedings, that such court does not have
any jurisdiction over the Guarantor.

 

Nothing in this Guarantee precludes either party from bringing Proceedings in
any other jurisdiction nor will the bringing of Proceedings in any one or more
jurisdictions preclude the bringing of Proceedings in any other jurisdiction.
The Guarantor hereby agrees that a final judgment in any such Proceedings shall
be conclusive and may be enforced in other jurisdictions otherwise having
jurisdiction over the Guarantor by suit on such final judgment or in any other
manner provided by law.

 

Waiver of Immunities

 

(c)The Guarantor irrevocably waives, to the fullest extent permitted by
applicable law, with respect to itself and its revenues and assets (irrespective
of their use or intended use), all immunity on the grounds of sovereignty or
other similar grounds from (i) suit, (ii) jurisdiction of any court, (iii)
relief by way of injunction, order for specific performance or for recovery of
property, (iv) attachment of its assets (whether before or after judgment) and
(v) execution or enforcement of any judgment to which it or its revenues or
assets might

 



Page 10

 

 

 otherwise be entitled in any Proceedings in the courts of any jurisdiction and
irrevocably agrees, to the extent permitted by applicable law, that it will not
claim any such immunity in any Proceedings.

 

[Signature Page Follows.]

 



Page 11

 

 

IN WITNESS WHEREOF the Guarantor has executed this Guarantee on the date
specified below with effect from the date specified on the first page of this
Guarantee.

          FS INVESTMENT CORPORATION IV         By:    /s/ Gerald F. Stahlecker  
    Name: Gerald F. Stahlecker     Title: Executive Vice President          
Address for Notices:           Address: 201 Rouse Boulevard,     Philadelphia,
PA 19112           Telephone No.: 215-495-1169           Facsimile No.:
215-222-4649           Attention: Gerald F. Stahlecker

 

Guarantee

 

 

 

 

